DETAILED ACTION
The following Office action concerns Patent Application Number 17/171,198.  Claims 1-10, 12, 13, 19-26 are pending in the application.  
The applicant’s amendment filed October 7, 2022 has been entered.
The previous rejection of claims 1-10, 12, 13, 19-21 under 35 U.S.C. § 102(b) is maintained in this action and discussed below.
Double Patenting
Claim 23 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Pat. No. 10,950,741.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting claim 1 includes all the elements of instant claim 23.
Claim 23 is further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Pat. No. 10,170,648.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting claim 1 includes all the elements of instant claim 23.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. § 112(b) because the claim is identical claim 2.  Duplicate claims are not permitted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-10, 12, 13, 19-26 are rejected under 35 U.S.C. § 102(b) as being anticipated by Jun et al (US 2014/0117292).  
Jun et al teaches a nanocrystal comprising a core of InZnP and a shell of ZnSexS(1-x), wherein x is 0 to 1 (claims 1 and 13).  The mole ratio of Se to S increases from a first monolayer at the surface of the core to a second monolayer farther from the core and then decreases from the second monolayer to a third and outermost monolayer of the shell (claim 10).  The average mole ratio of Se to S in the first monolayer ranges from about 2:1 to 20:1 (claim 1).  The outermost monolayer comprises ZnS (claim 11).  Indium is a Group III element and phosphorus is a Group V element.
The nanocrystal has a photoluminescence full width at half maximum of less than 45 nm (claim 14).  The nanocrystal has a luminous efficiency QY of greater than 70 % (claim 15).  The nanocrystal has a light emitting spectrum of about 500-750 nm (claim 17).  The nanocrystal has an emission peak at 535-545 nm (par. 153).  The nanocrystal is included in a light emitting device such as a display (claims 28-29).  
Jun et al is prior art to the instant application because independent claims 1, 22 and 23 are not fully supported by priority application 14/039,788.  In particular, the priority application teaches that the shell includes a compound of formula ZnSexS(1-x).  However, the priority application does not teach explicitly that the shell comprises Zn, Se and S.  The claim term “a shell...comprising Zn, Se and S” is broader in scope than the disclosure “including a compound of formula ZnSexS(1-x)” in the priority application.  Therefore, instant claim 1 is not fully supported by the priority application.
Response to Arguments
The applicant argues that the priority application teaches a shell including a compound of ZnSeS which is understood to mean that the shell comprises Zn, Se and S.  However, the claim term “comprising Zn, Se and S” is broader in scope than the teaching “including a compound of formula ZnSexS(1-x)” of the priority application.  Therefore, instant claim 1 is not fully supported by the priority application.
The applicant argues that new claim 23 is entitled to the priority date of the priority application 14/039,788 (Jun et al above), because the claim requires a shell comprising a compound of the formula ZnSeyS(1-y).  Although the claim term “a compound of the formula ZnSeyS(1-y)“ is supported by the priority application, claim 23 also recites “a shell disposed on the core and comprising Zn, Se, and S,” which is not supported by the priority application.  Therefore, Jun et al is prior art to claims 23-26.  If the term “comprising Zn, Se, and S” were deleted from claim 23, then claims 23-26 would be fully supported by the priority application and Jun et al would not be prior art.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 8, 2022